DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Oath/Declaration
2.    The oath/declaration filed on 06/10/2020 is acceptable.
                                                              Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                           Information Disclosure Statement
4.    The office acknowledges receipt of the following items from the applicant:
       Information Disclosure Statement (IDS) filed on 06/23/2020, 11/13/2020 and 12/01/2021.
                                                   Examiner’s Amendment

5.    An Examiner’s Amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided 
by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 
submitted no later than the payment of the Issue Fee      
       The application has been amended as follows:
        In claim 1, line 3, a term of “the display region” should replace by – the pixel region --.
                                Examiner’s Statement of Reasons for Allowance
6.     Claims 1-17 are allowed.
7.     The following is an examiner’s statement of reasons or allowance:
         None of the prior art teaches a display device comprising power lines extending in the vertical direction; and sub-lines extending in the horizontal direction and electrically connected to the power lines; the power lines and the sub-lines are disposed in a same , in combinations with the other limitations as cited in the independent claim 1.
        Claims 2-17 are directly or indirectly depend on the independent claim 1.
                                                         Cited Prior Arts
8.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. JIN et al. (U.S. Publication No. 2014/0124745 A1), NOZAWA (U.S. Publication No. 2014/0361273 A1), NAKAMURA (U.S. Publication No. 2016/0293889 A1), Kwon et al. (U.S. Publication No. 2016/0126303 A1) and CHUNG et al. (U.S. Publication No. 2016/0099299 A1).
                                                             Conclusion
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/PHUC T DANG/Primary Examiner, Art Unit 2892